DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Species 9, claims 1-12, 12-17 and 23-26 in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that the claims 10, 11, 22, and 27-30 could be examined together without an undue burden.  This is not found persuasive because 10, 11, 18 and 22 would require the Examiner to search other CPC classes not required to search the elected species.  Claims 27-30 would require the Examiner to not only search for the structure, but also the process in which the device is made.  This would once again require the Examiner to search other CPC classes that deal with the manufacturing processes.  The Examiner notes that the device, various embodiments of the device, and a method of manufacturing/fabricating a device are different inventions.  Lastly, the MPEP states  that there can only be one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL  Claims 10, 11, 18, 22 and 27-30 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim) (US 2010/0155810 A1 now US 8.008,722 B2).

	In regards to claim 1,  Kim (Figs. 2A, 2B, 3C, 6 and associated text and items) discloses a nonvolatile memory device (Figs. 2A, 2B) comprising: a conductive plate (item 165, 265); a barrier conductive film (item 160, 260) extending along a surface of the conductive plate (item 165, 265); a mold structure (items 110 plus 115, 218 plus 214a plus 210a) including a plurality of gate electrodes (items SG, CG) sequentially stacked on the barrier conductive film (items 160, 260); a channel hole (items 120, 220)penetrating the mold structure (items 110 plus 115, 218 plus 214a plus 210a) to expose the barrier conductive film (item 160, 260); an impurity pattern (items 150, 250) being in contact with the barrier conductive film (item 160, 260), and formed in the channel hole (items 120, 220); and a semiconductor pattern (items 140, 240, paragraph 88) formed in the channel hole (items 120, 220), extending from the impurity pattern (items 150, 250) along a side surface of the channel hole (items 120, 220), and intersecting the plurality of gate electrodes (items SG, CG).  Examiner notes the Applicant has not given a special definition to the phrase “in contact”, therefore certain claimed features can be in “direct” or “indirect” contact with other features.
	In regards to claim 2,  Kim (Figs. 2A, 2B, 2D, 3C, 6 and associated text and items) discloses an information storage film (items 130 plus 135, 230 plus 235) extending along the side surface of the channel hole (items 120, 220), interposed between the mold structure (items 110 plus 115, 218 plus 214a plus 210a) and the impurity pattern (items 150, 250), and interposed between the mold structure (items 110 plus 115, 218 plus 214a plus 210a) and the semiconductor pattern (items 140, 240).
	In regards to claim 3,  Kim (Figs. 2A, 2B, 2D, 3C, 6 and associated text and items) discloses wherein the impurity pattern (items 150, 250) extends along a part of a side surface of the information storage film (items 130 plus 135, 230 plus 235), and the semiconductor pattern (items 140, 240) extends along another part of the side surface of the information storage film (items 130 plus 135, 230 plus 235).
	In regards to claim 4,  Kim (Figs. 2A, 2B, 2D, 3C, 6 and associated text and items) discloses wherein the information storage film (items 130 plus 135, 230 plus 235) is in contact with the barrier conductive film (item 160, 260).
	In regards to claim 5,  Kim (Figs. 2A, 2B, 2D, 3C, 6 and associated text and items) discloses wherein the information storage film (items 130 plus 135, 230 plus 235) includes a tunnel insulation film (item 135, 235), a charge storage film (items 131, 231), and a blocking insulation film (items 132, 232) which are sequentially stacked on the impurity pattern (items 150, 250) and the semiconductor pattern (items 140, 240).
	In regards to claim 10,  Kim (Figs. 2A, 2B, 2D, 3C, 6 and associated text and items) discloses a filling insulation pattern (items 145a, 245a), which penetrates the impurity pattern (item 150, 250) and is in contact with the barrier conductive film (item 160, 260), formed in the channel hole (items 120, 220).
	In regards to claim 11,  Kim (Figs. 2A, 2B, 2D, 3C, 6 and associated text and items) discloses wherein a thickness of the impurity pattern (item 150, 250) is the same as a thickness of the semiconductor pattern (item 140, 240).
	In regards to claim 13,  Kim (Figs. 2A, 2B, 2D, 3C, 6 and associated text and items) discloses wherein the conductive plate (items 165, 265) includes tungsten (W), aluminum (Al), or a combination thereof (paragraph 92), and the barrier conductive film (items 160, 260) includes titanium nitride (TiN) (paragraph 91).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2010/0155810 A1 now US 8.008,722 B2).
	In regards to claim 6, Kim does not specifically disclose wherein an impurity concentration of the impurity pattern increases as the impurity pattern goes away from the semiconductor pattern.
	However, it is well known in the art by those of ordinary skill in the art to have graded impurities either increasing or decreasing and is merely a design choice.
	In regards to claim 7, Kim does not specifically disclose wherein the impurity pattern includes n-type impurities.
	However, it is well known in the art by those of ordinary skill in the art impurity regions can be doped with either n-type or p-type impurities and is merely a design choice.
	In regards to claim 14, Kim does not specifically disclose wherein a thickness of the conductive plate is in a range from about 500 Å to about 3000 Å.
However, the applicant has not established the critical nature of a thickness of the conductive plate being in a range from about 500 Å to about 3000 Å.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Allowable Subject Matter
Claims 15-17 and 23-26 are allowed.
Claims  8, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 19, 2022